Citation Nr: 0420489	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the initial rating of post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling 
from October 28, 1999.

2.  Entitlement to an increased rating of the residuals of a 
fracture of the right fifth metacarpal, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating of the residuals of a 
shell fragment wound of the left lateral thigh, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating of a left knee 
condition, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than October 28, 
1999 for the grant of a total disability rating for 
compensation purposes (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of August 2000 and June 
2003, respectively, by the Department of Veterans Affairs 
(VA) Regional Office (RO) at Milwaukee, Wisconsin.

The claims file was transferred to the RO in Chicago, 
Illinois in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims on appeal are remanded for completion of 
development action required by the Veterans Claims Assistance 
Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002). 

The VCAA applies to all claims for VA benefits filed on or 
after the November 9, 2000 date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Regulations implementing the VCAA 
are, with the exception of certain provisions concerning the 
reopening of claims with new and material evidence, effective 
from the date of its enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The claims for increased evaluations of 
PTSD, the residuals of a fracture of the right fifth 
metacarpal, the residuals of a shell fragment wound of the 
left lateral thigh, and a left knee condition, respectively, 
were presented to VA before the date of the VCAA's enactment.  
The claim for an effective date earlier than October 28, 1999 
for the grant of a TDIU rating was presented to VA after the 
date of the VCAA's enactment.  Thus, all of these claims are 
subject to the provisions of this statute.

When a claim governed by the VCAA is before it on appeal, the 
Board considers whether any action required by the statute 
before the claim could be denied has not been performed and 
may remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Notice

The claims for increased evaluations of PTSD, the residuals 
of a fracture of the right fifth metacarpal, the residuals of 
a shell fragment wound of the left lateral thigh, and a left 
knee condition, respectively, are remanded so that notice may 
be issued to the veteran and his representative in accordance 
with the VCAA.

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO did not issue the notice required by section 5103 of 
the VCAA in developing the claims for increased disability 
evaluations.  Therefore, the claims are remanded to the RO 
for corrective action.  38 C.F.R. § 19.9(a) (2003).  On 
remand, the RO must furnish notice to the veteran and his 
appointed representative concerning evidence needed to 
substantiate these claims that fully complies with all the 
requirements of section 5103.

Medical records

The claims are remanded to ensure that the RO obtains a 
complete set of VA medical records that may be relevant to 
any of them.  The Board notes that in a June 2001 statement, 
the veteran reported that he did not receive any medical 
treatment from private health care providers.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The claimant has a duty under the VCAA to 
furnish the information needed to adequately identify such 
records.  38 U.S.C.A. § 5103A(b).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

Specific notice must be provided to a claimant and the 
claimant's representative if VA is unable to obtain any 
records that are needed to substantiate a claim.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

In the notice of disagreement that he filed in July 2003 
taking issue with the October 28, 1999 effective date 
assigned for the TDIU rating, the veteran's representative 
requested that complete sets of VA treatment records be 
obtained from various VA facilities:  the Madison, Wisconsin 
VA Medical Center (VAMC), the Rockford, Illinois Outpatient 
Clinic, and the Dallas, Texas VAMC.  The representative 
indicated in the July 2003 notice of disagreement that these 
records encompassed, collectively, both inpatient and 
outpatient care, but he did not identify the dates of 
treatment.  

The issue of entitlement to an earlier effective date for a 
TDIU rating implicates each of a veteran's service-connected 
disabilities, including, in this case, those the ratings of 
which are contested on this appeal.  

Review of the claims file indicates that the representative's 
suggestion in the July 2003 notice of disagreement that not 
all of the VA medical records relevant to the appeal have 
been obtained may be correct.  It appears that the RO has 
secured records from the Madison, Wisconsin VAMC dated from, 
approximately, December 1993 to 2000 and 2002 to 2003, from 
the Rockford, Illinois VA Outpatient Clinic dated in 1999, 
from the Madison Wisconsin VAMC and the Rockford, Illinois VA 
Outpatient Clinic collectively from, approximately, May 2000 
to August 2002, and from the Dallas, Texas VAMC dated in 
December 1991.  The latter, a hospital summary, is irrelevant 
to any of the issues presented on this appeal.  It is not 
clear whether the other VA medical records encompass all of 
the veteran's service-connected disabilities.

The rules of law that govern the question whether the October 
29, 1999 effective date of the TDIU is proper or an earlier 
effective date should be assigned are those having to do with 
the proper effective dates of increased ratings.  To apply 
these rules in a case in which the veteran has received 
medical treatment from VA, VA adjudicators must have before 
them a complete set of the VA medical records in concern.  
See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  However, the 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).  If an increase in disability 
occurred within one year prior to the claim, an increased 
rating that is granted is effective as of the date the 
increase was factually ascertainable.  If the increase in 
disability occurred more than one year prior to the claim, 
the increase is effective as of the date of claim.  If the 
increase occurred after the date of claim, the effective date 
of the increased rating is the date of increase in 
disability.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98.

A "claim" is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2003).  VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.1(p) (2003), 3.400(o)(2), 3.155(a) (2003).  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

Certain medical reports concerning examination, treatment, or 
hospital admission or certain lay evidence may establish the 
date of an informal claim for increased benefits, when the 
reports relate to examination or treatment of a disability 
for which service connection has been previously established.  
38 C.F.R. § 3.157(b) (2003); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992).  The date of an outpatient or hospital 
examination at, or admission to, or treatment at, a VA 
hospital will be accepted as the date of receipt of the 
informal claim when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  

VA must infer an informal claim of entitlement to a TDIU 
rating when a veteran seeks the highest possible rating for 
service-connected disabilities and has submitted evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

As the RO found, the veteran submitted an informal claim for 
a TDIU on October 28, 1999.  The question, then, is whether 
there are VA medical records dated within one year before 
that date that could establish an earlier date of receipt of 
the informal claim and also could substantiate entitlement to 
the TDIU rating as of that earlier date.  38 U.S.C.A. 
5110(b)(2); 38 C.F.R. § 3.157(b).

The TDIU claim is remanded so that action may be taken to 
secure a complete set of VA medical records from each of the 
facilities named by the representative in the July 2003 
notice of disagreement that are dated from October 28, 1998 
to October 27, 1999 and concern any of the veteran's service-
connected disabilities.

The claims on appeal concerning the evaluations of PTSD, the 
residuals of a fracture of the right fifth metacarpal, the 
residuals of a shell fragment wound of the left lateral 
thigh, and a left knee condition are remanded so that action 
may be taken to secure VA medical records from each of the 
facilities named by the representative in the July 2003 
notice of disagreement that are relevant to these claims and 
are dated from October 28, 1999 through the present.

VA medical examinations

The claims concerning the evaluations of PTSD, the residuals 
of a fracture of the right fifth metacarpal, and the 
residuals of a shell fragment wound of the left lateral thigh 
are remanded so that VA examinations needed to decide them 
may be performed.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary under the VCAA to 
the decision of a claim, it must be the case that there is 
competent evidence on file that a veteran has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but at 
the same time, the medical evidence on file is insufficient 
to resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to secure any VA or private medical records pertinent to the 
claim that are outstanding.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

a.  PTSD

In the August 2000 rating decision, service connection was 
granted for PTSD, and a rating of 30 percent assigned, from 
an effective date of October 29, 1999.  During the course of 
the appeal, in the June 2003 rating decision, the rating was 
increased to 70 percent from the same effective date.

An evaluation established in conjunction with a grant of 
service connection for the disability might be composed of 
separate ratings (a "staged" rating) denoting differences 
in the level of disability during the period extending from 
the service connection effective date.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

The claims file shows that the veteran was last examined by 
VA for PTSD in November 1999.  The report concerning this 
examination reflects that it was primarily concerned with the 
diagnosis of PTSD rather than with the severity of symptoms 
of PTSD.  A VA examination has not been performed in 
conjunction with the issue of the rating or, indeed, in 
recent years.  See Green, 1 Vet. App. at 124 (VA has a duty 
to afford the veteran a thorough and contemporaneous medical 
examination).  

Therefore, the claim is remanded so that an appropriate VA 
examination may be performed.

b.  Residuals of a fracture of the right fifth metacarpal

The veteran's residuals of a fracture of the right fifth 
metacarpal are rated as 10 percent disabling under the 
portion of the rating schedule concerning disabilities of the 
fingers.

The criteria for rating finger disabilities were revised from 
an effective date of August 26, 2002.  See 67 Fed. Reg. 
48,784-797 (2002).  VA adjudicators must consider whether 
revised or former rating criteria are more favorable to a 
claim and apply the more favorable criteria to the extent 
permitted by law.  See VAOPGCPREC 3-2000.  Revised rating 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  

In evaluating the disability, the RO considered both the 
former and the revised rating criteria.

The evidence shows that the veteran is right handed.  
Therefore, the disability in concern affects his major hand.  
Under the laws administered by VA, a distinction is made 
between major (dominant) and minor hands for rating purposes.  
See 38 C.F.R. § 4.69 (2003).

Under both the former and the revised rating provisions, 
disabilities of the fingers are rated on the basis of 
ankylosis or by analogy with amputation.  Under the revised 
rating provisions, disabilities of the fingers also are rated 
on the basis of limitation of motion.

Under the revised rating criteria, limitation of motion of 
the fifth finger, whether of the major or the minor hand, is 
to be rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2003).

Under both the former and the revised rating criteria set 
forth in Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger, and whether 
of the major or the minor hand, is to be rated as 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2002), Diagnostic Code 5227 (2003).  

Under former Diagnostic Code 5227, however, "extremely 
unfavorable" ankylosis of a finger other than the thumb, 
index, or middle is rated by analogy with amputation.  Under 
revised Diagnostic Code 5227, a finding of ankylosis of any 
finger or fingers (whether "favorable" or "unfavorable," 
as these terms are defined at the outset of the portion of 
the rating schedule concerning ankylosis or limitation of 
motion of single or multiple fingers, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (2003)) would require 
consideration of whether an additional evaluation was 
warranted either by analogy with amputation or, in addition, 
for "resulting limitation of motion of other digits or 
interference with overall function of the hand."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, note (2003).

Under the former portion of the rating schedule dealing with 
disabilities of the fingers, a disability of a single finger 
is evaluated by analogy with amputation of that finger if 
there is ankylosis of both the metacarpophalangeal and the 
proximal interphalangeal joints, with either joint in 
extension of in extreme flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, preliminary note 1 (2002).  

Under the revised portion of the rating schedule dealing with 
disabilities of the fingers, a disability of a single finger 
is evaluated by analogy with amputation of that finger if 
both the metacarpophalangeal and the proximal interphalangeal 
joints of a digit are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of a 
bone.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
preliminary note 3i (2003).  In that case, however, the 
condition is evaluated only as amputation without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  

Under the former and the revised portion of the rating 
schedule concerning disabilities of the fingers, amputation 
of the fifth ("little") finger is rated under Diagnostic 
Code 5156.  Both provisions authorize a rating of 10 percent 
for amputation of the fifth finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto and a rating of 20 percent for amputation of the 
fifth finger with metacarpal resection (more than one-half of 
the bone lost).  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2002), 5156 (2003).  Thus, a disability of the fifth finger 
that is rated by analogy with amputation is assigned a 10 
percent evaluation under both the former and the revised 
applicable rating provisions when the analogy is with 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, and a 20 percent 
evaluation under the former rating provisions when the 
analogy is with amputation with metacarpal resection (more 
than one-half of the bone lost).

Under the revised rating provisions, ankylosis of the fifth 
finger that could warrant the assignment of an additional 
evaluation for resulting limitation of motion of other digits 
or interference with overall function of the hand is 
described in specific rules classifying the severity of 
ankylosis.  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, the 
ankylosis is evaluated as unfavorable, even though each joint 
is individually fixed in a favorable position.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230, preliminary note 3ii 
(2003).  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed and there is a gap of more 
than two inches (5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, the ankylosis is evaluated as 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
preliminary note 3iii (2003).  If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, the ankylosis is evaluated as favorable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230, preliminary note 3iv 
(2003).  

Thus, the rating of the veteran's residuals of a fracture of 
the right fifth metacarpal could be increased (i) under 
former rating criteria, if there is ankylosis of both the 
metacarpophalangeal and the proximal interphalangeal joints 
of the right fifth finger, with either joint in extension or 
in extreme flexion, and such disability were found to be 
analogous to amputation of the fifth finger with metacarpal 
resection (more than one-half of the bone lost), or (ii) from 
August 26, 2002, under revised rating criteria, if there were 
ankylosis of the right fifth finger as defined in the 
preliminary note to the portion of the rating schedule 
dealing with disabilities of the fingers and the ankylosis 
results in limitation of motion of other digits or 
interference with overall function of the hand.

The claims file shows that the veteran was last given a VA 
examination that included any consideration of this 
disability in November 1999, with a VA examination of the 
joints.  The report of this examination indicates that the 
veteran exhibited significant loss of grip strength with his 
right hand.  However, the examination report lacks other 
findings needed by VA adjudicators to determine whether an 
increased evaluation should be assigned.  Thus, the 
examination report is inadequate for rating purposes.  
38 C.F.R. § 4.2; Massey v. Brown, 7 Vet. App. 204 (1994).  
The detail that is needed to evaluate the disability is not 
supplied by other medical assessments on file.  Therefore, 
the claim is remanded so that an additional VA examination 
may be performed.  

c.  Residuals of a shell fragment wound of the left lateral 
thigh

The veteran's residuals of a shell fragment wound of the left 
lateral thigh are rated as 10 percent disabling under 
Diagnostic Code 5313, which concerns injuries to the muscles 
of Muscle Group XIII.  See 38 C.F.R. § 4.73, Diagnostic Code 
5313 (2003).  Under VA regulations, these muscles are 
considered to control extension of the hip and flexion of the 
knee, outward and inward rotation of the flexed knee, and 
with the muscles of Muscle Group XIV, simultaneous flexion of 
the hip and knee and extension of the hip and knee by belt-
over-pulley action at the knee joint.  Id.  Diagnostic Code 
5313 authorizes a rating of 10 percent for a moderate 
disability of these muscles.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disabilities are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2003).  Disabilities of the 
muscles are rated as slight, moderate, moderately severe, or 
severe on the basis of the type of wound and the initial 
history of the injury and complaint, as documented in service 
medical records, and whether specific objective findings 
prescribed by regulation are made concerning the disability 
as it appears at the time of the claim.  See 38 C.F.R. 
§ 4.56(d).  

The veteran was given a VA examination at the time of his 
claim, the November 1999 VA examination of the joints, that 
considered the characteristics of the hip disability that 
resulted from the injury that he sustained to his muscles.  
However, the report of this VA examination did not 
specifically consider whether his disability exhibits the 
characteristics of a mild, moderate, moderately severe, or 
severe muscle disability that are set forth in VA 
regulations.  Thus, the examination is inadequate for rating 
purposes.  38 C.F.R. § 4.2; Massey v. Brown, 7 Vet. App. 204 
(1994).  The detail that is needed to evaluate the disability 
by criteria applying to disabilities of the muscles is not 
supplied by other medical assessments on file.  Therefore, 
the claim is remanded so that an additional VA examination 
may be performed.  

Intextricably intertwined issues

The issue of entitlement to an effective date earlier than 
October 28, 1999 for the TDIU rating granted by the RO could 
be affected by the outcome of the claims for increased 
ratings that are presented on this appeal because entitlement 
to a TDIU rating can be based on the schedular ratings that 
are in place for a veteran's service-connected disabilities.  
A TDIU rating is warranted when a disabled veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more service-
connected disabilities provided at least one is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2003).  As is 
explained above, one possible ground of entitlement in this 
case to an earlier effective date for the TDIU rating is that 
entitlement to such a rating existed within one year before 
October 28, 1999.  The claims for increased ratings of the 
residuals of a fracture of the right fifth metacarpal, the 
residuals of a shell fragment wound of the left lateral 
thigh, and a left knee condition could be resolved in a way 
that affects the adjudication of the issue of the veteran's 
entitlement to an effective date earlier than October 28, 
1999 for the TDIU rating.  The contested evaluations in the 
first two cases have effective dates earlier than October 28, 
1999.  The contested evaluation in the third case represents 
a continuation of a rating that was assigned from a 1993 
effective date.

Thus, the increased rating claims and the claim for an 
effective date earlier than October 28, 1999 for the TDIU 
rating are inextricably intertwined.  Issues are inextricably 
intertwined when a decision concerning one could have a 
significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non-final.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  In such a case, it is proper to 
defer adjudication of the affected issue.  Id.; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (piecemeal 
litigation is an "undesirable specter" to be avoided).  
Therefore, while development of the evidence relevant to the 
effective date issue may take place, the adjudication should 
be deferred of that issue on remand until it after there has 
been development and adjudication of the increased rating 
claims.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development and 
notice required by the VCAA and its 
implementing regulations have been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claims of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD from October 28, 1999 
and to increased ratings for the 
residuals of a fracture of the right 
fifth metacarpal, the residuals of a 
shell fragment wound of the left lateral 
thigh, and a left knee condition, 
respectively.

The notice must ask the veteran to 
furnish identifying information about any 
medical records he believes could 
substantiate his claims and in the case 
of PTSD, any employment records.  The 
notice must inform the veteran that he 
has one year in which to submit such 
information or the evidence itself.  The 
notice must indicate which evidence the 
veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Obtain all records that the veteran 
identifies in response to the notice that 
is issued as requested in Paragraph 2.

Also, obtain a complete set of medical 
records concerning any and all of the 
veteran's service-connected disabilities 
(PTSD; residuals of a fracture of the 
right fifth metacarpal; the residuals of 
a shell fragment wound of the left 
lateral thigh; a left knee condition; a 
right knee condition; and diabetes type 
II) from the Madison, Wisconsin VAMC, the 
Dallas, Texas VAMC, and the Rockford, 
Illinois VA Outpatient Clinic dated from 
October 28, 1998 to October 27, 1999 and 
concerning PTSD, residuals of a fracture 
of the right fifth metacarpal, the 
residuals of a shell fragment wound of 
the left lateral thigh, and a left knee 
condition from the Madison, Wisconsin 
VAMC, the Dallas, Texas VAMC, and the 
Rockford, Illinois VA Outpatient Clinic 
dated from October 28, 1999 to the 
present.  Medical records concerning both 
inpatient and outpatient treatment should 
be obtained.  

Document in the claims file the actions 
that were taken to secure these records.  
Provide appropriate notice to the veteran 
and his representative regarding any 
records that could not be obtained.  See 
38 U.S.C.A.  5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  After completing the actions 
requested in paragraphs 1 and 2, schedule 
the veteran for the following VA 
examinations:

(A)  A psychiatric examination to assess 
the nature and severity of the veteran's 
PTSD from October 28, 1999 to the 
present, including any variations in the 
level of the severity of that disability.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, to include 
any new
medical records, employment records, or 
other evidence obtained as a result of 
the directives in paragraphs 1-2, above.

All diagnostic studies and tests, to 
include psychological testing, thought 
necessary by the examiner should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration, and severity from October 28, 
1999 to the present of all of the 
veteran's symptoms associated with PTSD; 
an assessment of the veteran's day-to-day 
functioning as it has affected his social 
interactions and his employability from 
that date to the present; and assignment 
of current and past-year Global 
Assessment of Functioning (GAF) scores.  
Using both clinical evaluation and review 
of the pertinent records, the examiner 
should explain whether the veteran's 
symptoms and/or functional impairment, if 
any, have varied in severity during the 
period from October 28, 1999 to the 
present and it they have, should attempt 
to describe when during this period the 
severity of the disability has varied and 
to what extent.  

In addition, the examination report 
should include discussion of the presence 
or absence during the period from October 
28, 1999 to the present of symptoms 
listed in the current VA General Rating 
Formula for Mental Disorders in 38 C.F.R. 
§ 4.130 (2003) that are ascribed there to 
psychiatric disabilities that could be 
rated at 70 or 100 percent.  The examiner 
must be furnished with a copy of the 
rating criteria for the ratings of 70 and 
100 percent.

A full rationale for all opinions must be 
provided in the examination report.

(B)  An examination of the hand, thumb, 
and fingers to assess the current 
characteristics and severity of the 
veteran's residuals of a fracture of the 
right fifth metacarpal.  

The examiner must review all 
documentation in the claims file 
pertinent to the disability, to include 
any new
evidence obtained as a result of the 
directives in paragraphs 1-2, above.

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed.

The examination report should include 
findings and commentary specifically 
addressing 

(i)  whether there is ankylosis of both 
the metacarpo-phalangeal and the proximal 
interphalangeal joints of the right fifth 
finger, with either joint in extension or 
in extreme flexion; 

(ii)  whether the residuals of the 
fracture of the right fifth metacarpal 
are analogous to amputation of the fifth 
finger with metacarpal resection, either 
because there is ankylosis as described 
in (i), above, or for another reason; 

(iii) whether there is ankylosis of the 
right fifth finger because (a) both the 
metacarpophalangeal and proximal 
interphalangeal joints of a digit are 
ankylosed, or (b) the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed and there is a gap of more than 
two inches (5.1 cm.) between the 
fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, the 
ankylosis is evaluated as unfavorable, or 
(c) only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible;  

(iv)  whether the residuals of the 
fracture of the right fifth metacarpal 
include any of the three kinds of 
ankylosis described in (iii), above, and 
there has resulted from that either 
limitation of motion of other digits or 
interference with overall function of the 
hand.   

A full rationale for all opinions must be 
provided in the examination report.

(C)  An examination of the muscles to 
assess the current characteristics and 
severity of the residuals of a shell 
fragment wound of the left lateral thigh.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, including 
any new evidence obtained as a result of 
the directives in paragraphs 1-2, above.

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed, including electromyography 
(EMG) testing and other testing to 
evaluate the functioning of the muscles 
in concern.  If no such testing is 
performed, the examination report should 
include an explanation.

The examiner must be furnished with a 
copy 38 C.F.R. § 4.56(d) describing the 
initial wound, initial history and 
complaints, and the current 
characteristics associated with moderate, 
moderately severe, and severe muscle 
disabilities, respectively.  The 
examination report must indicate whether 
the veteran's residuals of a shell 
fragment wound of the left lateral thigh, 
Muscle Group XIII, exhibit the disability 
characteristics set out in 38 C.F.R. § 
4.56(d) and if so, which ones, and must 
comment on whether the initial injury and 
initial history and complaint most 
resemble those associated there with a 
moderate, moderately severe, or severe 
injury of the muscles.  Also, the 
examination report must comment on 
whether the veteran exhibits a disability 
of the muscles of Muscle Group XIII that 
is marked by loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.

In addition, the examination report must 
indicate whether the veteran has a 
disability of the left hip resulting from 
the injury during service to Muscle Group 
XIII that is characterized by (i) 
ankylosis of the hip, and if so, whether 
favorable (that is, in flexion at an 
angle between 20 and 40 degrees, and 
slight adduction or abduction), 
intermediate, or unfavorable (the foot 
not reaching the ground and crutches 
required), (ii) limitation of flexion of 
the thigh to 30, 20, or 10 degrees, (iii) 
limitation of abduction of the thigh, 
with motion lost beyond 10 degrees, (iv) 
flail joint, (v) or any impairment of the 
femur involving malunion, fracture of the 
surgical neck with false joint, or 
fracture of the shaft or anatomical neck 
with nonunion.

A full rationale for all opinions must be 
provided in the examination report.

4.  Then, readjudicate the claim for a 
greater initial evaluation for PTSD and 
the claims for increased ratings of the 
residuals of a fracture of the right 
fifth metacarpal, the residuals of a 
shell fragment wound of the left lateral 
thigh, and a left knee condition, 
respectively.  The RO should consider 
whether a "staged rating" should be 
assigned for the veteran's PTSD.  
Fenderson.  If a benefit sought on appeal 
is not granted in full, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond.

5.  Thereafter, readjudicate the claim of 
entitlement to an effective date earlier 
than October 28, 1999 for a TDIU rating.  
If the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


